Title: From Alexander Hamilton to Otho H. Williams, 29 October 1792
From: Hamilton, Alexander
To: Williams, Otho H.



Sir
Treasury DepartmentOctober 29th 1792.

I herewith transmit you the copy of a letter written by the Collector of Salem to the Attorney for the District of Massachusetts respecting certain Persons, who, it is stated, have left that State and gone to Baltimore, being indebted to the United States for duties bonded, without leaving sufficient property to secure the debt.
I have to request that you will take such measures as you shall be legally advised to pursue, for securing the United States concerning the bonds in question. In doing this I must call your attention to the 44th or strictly the 45th Section of the Collection law, which, in certain cases, gives a priority to the United States.
With great consideration,   I am, Sir, your Obedt Servt.
Alexander Hamilton
Otho H Williams Esqr
Baltimore
